Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

          The amendment filed on 1/13/2022 has been entered.

Claim Rejection - 35 U.S.C. 102 (a)(1)
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schauble (U.S. Patent No. 4,809,432).
          Regarding claim 1, Schauble discloses a razor assembly (10) comprising:
          at least one shaving blade (42) having a cutting edge (58);
          a blade housing (36) configured to accommodate the at least one shaving blade (42) such that a width direction of the blade housing (36) is in parallel with a longitudinal direction of the cutting edge (58) and comprising an inlet portion (56) disposed on a rear surface (i.e. the top surface) of the blade housing (36 as seen in Fig.2), a discharge portion (DP, see Fig.3 as annotated below), and a communication portion (CP, see annotated Fig.3) configured to communicate the inlet portion (56) to the discharge portion (DP); and

    PNG
    media_image1.png
    513
    860
    media_image1.png
    Greyscale

          an aid supplying member (16, see Fig.4) configured to deliver a shaving aid (18) to the inlet portion (56);
          wherein the shaving aid (18), which is delivered from the aid supplying member (16) to the inlet portion (56), passes through the communication portion (CP) and is discharged from the discharge portion (DP); and
          the communication portion (CP) has a recessed shape (see annotated Fig.3) on the rear surface (i.e. the top surface) of the blade housing (36).
         Regarding claim 2, Schauble’s discharge portion (DP) is disposed spaced apart from the inlet portion (56, see annotated Fig.3).
         Regarding claim 3, Schauble’s discharge portion (DP) is disposed spaced apart from the inlet portion (56) in the longitudinal direction of the cutting edge (58).
         Regarding claim 4, Schauble’s discharge portion (DP) is disposed in front (F, see Fig.2 as annotated below) of the at least one shaving blade (42). 

    PNG
    media_image2.png
    949
    708
    media_image2.png
    Greyscale

         Regarding claim 5, at least a portion of Schauble’s discharge portion (DP) overlaps with an area of the blade housing (36), in which the at least one shaving blade (42) is disposed (see Fig.2 and annotated Fig.3).
         Regarding claim 6, Schauble’s discharge portion (DP) comprises a plurality of discharge portions (DP, see annotated Fig.3); and 
         the communication portion (CP) comprises a divergence point (surrounding inlet portion 56) and a plurality of diverging portions (CP) that diverge from the divergence point such that each of the plurality of diverging portions (CP) is in communication with a respectively corresponding one of the plurality of discharge portions (DP, see annotated Fig.3).
         Regarding claim 7, Schauble’s razor assembly (10) further comprises a cover member (66) configured to cover at least a portion of the rear surface of the blade housing (36, i.e. the top surface thereof as seen in Fig.2), 
         wherein at least one of the communication portion (CP) and the discharge portion (DP) is shaped to have one open surface on the rear surface of the blade housing (36), and
         the one open surface of the at least one of the communication portion (CP) and the discharge portion (DP) is closed by the cover member (66). 
         Regarding claim 8, Schauble’s cover member (66) is said to be detachably coupled to the blade housing (36).  Note the cover member (66) and the blade housing (36) are formed of two separate pieces and attached to each other only by projections (68) with no welding or any chemical bonding to prevent any separation.  
Regarding claim 9, Schauble further shows the razor assembly (see Figs.7-9) comprising a razor handle (212 corresponding to handle 12 of Fig.4), wherein the aid supplying member (216 corresponding to aid supplying member 16 of Fig.4) includes a discharge end (226 corresponding to discharge end 26 of Fig.2) configured to discharge the shaving aid (218 corresponding to shaving aid 18 of Fig.4) from the aid supplying member (216);
         the blade housing (236, corresponding to blade housing 36 of Fig.2) is configured to be pivotable with respect to the razor handle (224) about a rotation axis (defined by hinge 223) parallel to the longitudinal direction (of the cutting edge 258), and 
         the discharge end (226) does not interfere with the inlet portion (256 corresponding to inlet portion 56 of Fig.2) when the blade housing (236) pivots about the rotation axis (defined by hinge 223).  
         Regarding claim 10, Schauble’s rotation axis (defined by hinge 223) extends penetrating through the discharge end (226) when the blade housing (236) pivots about the rotation axis (see Figs.8-9).
         Regarding claim 11, Schauble discloses a razor head (14) comprising:         at least one shaving blade (42) having a cutting edge (58); and
         a blade housing (36) configured to accommodate the at least one shaving blade (42) such that a width direction of the blade housing (36) is in parallel with a longitudinal direction of the cutting edge (58) and comprising an inlet portion (56) disposed on a rear surface (i.e. the top surface) of the blade housing (36 as seen in Fig.2), a discharge portion (DP, see annotated Fig.3), and a communication portion (CP, see annotated Fig.3) configured to communicate the inlet portion (56) to the discharge portion (DP);

          wherein the communication portion (CP) has a recessed shape (see annotated Fig.3) on the rear surface (i.e. the top surface) of the blade housing (36).

Remarks
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.  The newly added limitations “disposed on a rear surface of the blade housing” and “the communication portion has a recessed shape on the rear surface of the blade housing” do not overcome the rejection under 35 U.S.C. 102, and the rejection maintains as set forth.  However, the embodiment shown in Fig.3 of this instant application is novel.  Independent claims further defining “a rear surface of the blade housing” would be favorably considered.   

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724